Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00037-CV

                                       James W. MYART Jr.,
                                             Appellant

                                                   v.

                                       Deborah MURDOCK,
                                             Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 2015CV00334
                             Honorable Jason W. Wolff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 13, 2015

DISMISSED

           Appellant, James W. Myart Jr., filed a notice of appeal from the trial court’s judgment

signed January 23, 2015, and filed an affidavit of indigence in this court. Appellee timely filed a

contest to the affidavit and this court referred the matter to the trial court for hearing. On March

19, 2015, after a hearing, the trial court signed an order sustaining the contest. Myart did not file

a motion challenging the trial court’s order. Accordingly, on April 15, 2015, we ordered Myart to

pay the appellate filing fee and to file proof that he has paid the trial court clerk’s fee for preparing

the record or has made arrangements to pay the fee. Our order required Myart to respond by April
                                                                                      04-15-00037-CV


30, 2015, and advised him the appeal would be dismissed if he failed to timely respond. See TEX.

R. APP. P. 5, 37.3(b); 42.3. Myart has not filed a response, and neither the appellate filing fee nor

the clerk’s record has been filed.

       We therefore dismiss this appeal.

                                                  PER CURIAM




                                                -2-